 


114 HR 1369 IH: Veterans Access to Extended Care Act of 2015
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1369 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mrs. Walorski (for herself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To modify the treatment of agreements entered into by the Secretary of Veterans Affairs to furnish nursing home care, adult day health care, or other extended care services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Access to Extended Care Act of 2015. 2.Treatment of agreements for nursing home care, adult day health care, or other extended care services from Department of Veterans Affairs (a)In generalSubparagraph (B) of section 1720(c)(1) of title 38, United States Code, is amended by adding after the period at the end the following: Any such agreement shall not be treated as a Federal contract for the acquisition of goods or services and is not subject to any provision of law governing Federal contracts for the acquisition of goods or services. Title 41 shall not apply to any such agreement.. 
(b)RequirementsSuch section is amended by adding at the end the following new subparagraphs:  (C)Any agreement entered into under subparagraph (A) with a provider described in that subparagraph shall include provisions that are necessary to ensure the safety and quality of care furnished to veterans pursuant to such agreement, including the following: 
(i)Requirements as to the licensing and credentialing of medical professionals of the provider, as applicable. (ii)Review by the Department of medical records of the provider. 
(iii)Visits by employees of the Department to assess facilities and practices of the provider on an unannounced basis. (iv)Review by the Department of staffing levels for medical professionals and support personnel of the provider. 
(v)Such other provisions as the Secretary considers necessary to ensure the safety and quality of care furnished to veterans. (D)The failure of a provider with which the Secretary has entered into an agreement under subparagraph (A) to comply with a provision of such agreement described in subparagraph (C) may result in the termination of such agreement by the Department.. 
3.Exemption of agreements entered into by Secretary of Veterans Affairs for nursing home care, adult day health care, or other extended care services from the application of certain labor lawsSection 6702(b) of title 41, United States Code, is amended— (1)in paragraph (6), by striking ; and and inserting a semicolon; 
(2)in paragraph (7), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(8)an agreement to furnish nursing home care, adult day health care, or other extended care services under section 1720 of title 38..  